Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over RANKIN (United States Patent Application Publication US 2013/0063349), hereinafter RANKIN, in view of Thiagarajan et al. (United States Patent US 9473144), hereinafter Thiagarajan.

Regarding claim 1, RANKIN teaches an apparatus comprising: an input/output (IO) device to receive a first input signal; ([0034] “A collimation lens 6a may be provided over the radiation source to collimate the radiation beam output by the radiation source 2 and a magnification lens 6b may be provided over the image sensor 5.” A first input signal, which is interpreted as the radiation beam output, is received through optical devices such as a collimation lens and a magnification lens, which is interpreted as an IO device to receive a first input signal.) and a programmable analog ([0036] “if an object, such as a user's digit (finger) 14, comes into contact with the mousing surface 10a, a portion of the radiation 16 emitted by the source 2 is reflected back into the device by the digit 14 onto the pixel array 7.” The first input signal, which is the radiation beam by user’s finger through the optical devices, is then collected by the image sensor 5, which is interpreted as a programmable analog subsystem (PASS) coupled to the IO device.)
wherein the PASS comprises: a plurality of reconfigurable analog circuits, comprising an analog-to-digital converter (ADC); ([0034] “the image sensor 5 comprises a pixel array 7.” [0035] “the pixel array 7 may comprise a 20x20 array of 30 µm CMOS pixels.” [0060] “each pixel typically comprises a photodiode and an analog-to-digital converter (ADC).” [0053] “the frame rates can be tuned to ensure that most (if not all) motions are captured by the image sensor 5.” [0060] “each pixel typically comprises
a photodiode and an analog-to-digital converter (ADC).” A pixel array 7 of CMOS pixels in the image sensor 5 comprises programmable analog circuits such as a photodiode and ADC, which is interpreted as a plurality of reconfigurable analog circuits. Also as shown in Fig. 2, there are various components that can be analog circuits. The frame rates of the pixel array of CMOS can be tuned or changed, which is interpreted as the pixel array is reconfigurable. ) and a logic circuit; ([0037] “The processor 8, which includes features calculation circuitry 23, control logic 24, correlation engine 26 and image shift circuitry 28…to determine motion vectors and the rate of movement of one or more features from one frame to the next.”) and an interface to communicate data with a central processing unit (CPU) external to the PASS, ([0048] “the winning motion vector 30 to be output from the image sensor 5 (so that it can be read by an external processor).” [0044] “a motion indicator in the second state would prompt an external processor to read the motion vector calculated by the image sensor 5 and stored in memory 9.” An interface is a connection to communicate data with a CPU. The output from the image sensor is read by an external processor, which is interpreted as a CPU. Also, since the output from the image sensor is read by the CPU, data from the image sensor is communicated through a connection to the CPU. Each pixel comprises an ADC.)
wherein the PASS is configured to: in a first PASS configuration, process the first input signal through the plurality of reconfigurable analog circuits to generate a first output value based on the first input signal, ([0051] “it is assumed that the optical navigation device begins in sleep mode (i.e. the motion indicator is held in the first state). When a first motion event (see the top row of FIG. 6) is detected by the image sensor 5, a first motion vector is calculated (as explained with reference to FIG. 2 above) and stored in memory 9.” A first motion event, which is the radiation beam by the user’s finger, corresponds to the first input signal. When the first motion event is detected, the pixel arrays collects the data and a first motion vector of the first input signal is calculated, which is interpreted as process the first input signal through the plurality of reconfigurable analog circuits. Then, the first motion vector, which is interpreted as a first output value based on the first input signal, is generated.) the plurality of reconfigurable analog circuits having a first configuration setting in the first PASS configuration; and 
responsive to the first output value, reconfigure into a second PASS configuration with a second configuration setting, ([0051] “it is assumed that the optical navigation device begins in sleep mode (i.e. the motion indicator is held in the first state). When a first motion event (see the top row of FIG. 6) is detected by the image sensor 5, a first motion vector is calculated (as explained with reference to FIG. 2 above) and stored in memory 9. As shown in FIG. 6, the image sensor 5 remains in sleep mode at this point (i.e. the motion indicator continues to be held in the first state), but the frame rate may be increased, for example, to the frame rate employed in the active mode (1000 fps in this illustrative example).” [0041] “The winning motion vector 30 can then be translated into an appropriate control action (e.g. cursor movement on a mobile communications device or mobile computer-see FIG. 9).” Based on the first motion vector or the first output value, while the image sensor remains in sleep mode, the frame rate of the pixel arrays in the image sensor is increased, which is interpreted as a second configuration setting. The increased frame rate is interpreted as reconfigure at least one of the plurality of reconfigurable analog circuits. Based on the images processed through edge image, image shift, correlation engine, control logic, and winning vector, which is the logic circuit, the results of the processed image instructs the pixel arrays of the image sensor to reconfigure to a different mode with different configuration setting such as the frame rate.) wherein the second configuration setting is different than the first configuration setting. (The increased frame rate in the second configuration setting is different frame rate in the first configuration setting.)
However, RANKIN does not teach wherein to reconfigure the PASS, the logic circuit of the PASS is to change one or more settings of the CTB.
Thiagarajan teaches wherein to reconfigure the PASS, the logic circuit of the PASS is to change one or more settings of the CTB. ([Col. 7 Lines 13-22] “analog bus switches 20 (e.g., 542) can be controlled by a processor (e.g., CPU OMA).” [Col. 11 Lines 4-10] “Analog section 1302 can include a SAR ADC circuit 1306, continuous time (CT) blocks 1308-0/1,…, a SAR MUX 1314.” [Col. 11 Lines 26-52] “CT blocks 1308-0/1 can include reconfigurable analog circuits for executing signal processing in a continuous time domain…each of CT blocks 1308-0/1 can receive input signals from and/or provide output signals to analog routing 1344, which can include dedicated signal lines for each CT block 1308-0/1…CT blocks 1308-0/1 can include op amps reconfigurable into various "front-end" functions of an analog system…op amps within CT blocks 1308-0/1 can be configured into a class-A mode to amplify analog input signals; or the same op amps can be configured into a class-AB mode to drive output analog signals (on an I/O 1316, for example).” The analog circuits including CT blocks are reconfigurable in a continuous time domain. An on-board processor of the IC device, which is interpreted as the logic circuit of the PASS, controls the analog section, which includes  CT blocks. Furthermore, each CT block is configured into a class-A mode or a class-AB mode, which is interpreted as to change one or more setting so the CTB.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RANKIN by incorporating the teaching of Thiagarajan of changing one or more settings of the CTB. As well known in the art, when performing signal processing on smooth waveform such as audio storage and streaming, the digital circuits requires digitizing the waveform resulting in higher operating frequency and longer processing time. Thus, when the CTB executes signal processing in a continuous time domain before the ADC to process the signal, the operating frequency of the analog circuit can be lower than the digital circuits to execute smooth waveform meanwhile increasing the operating speed. Thus, by further changing the setting of the CTB, the signal processing in the continuous time domain can be configured as needed. Therefore, it would be advantageous to incorporate the teaching of Thiagarajan of changing one or more settings of the CTB to dynamically and continuously reconfigure the CTB included in the reconfigurable analog circuits.

2, RANKIN in view of Thiagarajan teaches all the limitations of the apparatus of claim 1, as discussed above.
RANKIN, as modified above, further teaches wherein the plurality of reconfigurable analog circuits have a higher operating power in the second PASS configuration than in the first PASS configuration. ([0051] “the frame rate may be increased, for example, to the frame rate employed in the active mode (1000 fps in this illustrative example” As well known in the art before the effective filing date of the claimed invention, as increasing the frame rate, the operating power becomes higher. Thus, the increased frame rate in the second PASS configuration is interpreted as higher operating power than the first PASS configuration.)

Regarding claim 3, RANKIN in view of Thiagarajan teaches all the limitations of the apparatus of claim 1, as discussed above.
RANKIN, as modified above, teaches wherein the PASS is further configured to: in the second PASS configuration, process a second input signal through the plurality of reconfigurable analog circuits to generate a second output value, ([0051] “If, within a first predetermined time period (e.g. 7 milliseconds) starting from detection of the first motion event, a second motion event is detected, a second motion vector is calculated and stored in memory 9.” After the first motion event, the plurality of reconfigurable analog circuits are in the second configuration setting, such as the increased frame rate, as discussed above. Then, when a second motion event, which is interpreted as a second input signal, is detected, a second motion vector, which is interpreted as a second output value, is calculated from the first motion event, which is interpreted as process a second input signal through the plurality of reconfigurable analog circuits. Then, the second motion vector or the second output value is calculated and stored, which is interpreted as generate a second output value.)
the plurality of reconfigurable analog circuits having the second configuration setting in the second PASS configuration; (After the first motion event, the plurality of reconfigurable analog circuits are in the second configuration setting such as the increased frame rate, as discussed above.) and 
responsive to the second output value, output, through the interface, a wake-up signal to the CPU. ([0044] “a motion indicator in the second state would prompt an external processor to read the motion vector calculated by the image 5 sensor and stored in memory 9.” [0052] “Because a detected motion event causes the sensor 5 to enter into the active mode, the motion indicator may immediately be set to the second state when the image sensor 5 enters the active mode and the first, second, and third motion vectors may be made available for reading in memory 9 by an external processor.” [0066] “the image sensor 5 may be configured such that only two motions may be required to switch the sensor 5 from sleep mode to active mode.” As the motion are detected by the image sensor, a motion indicator enters to the active state, which causes to prompt an external processor. Until the motions detected, the external processor are not performing process. Based on the second output values, an external processor or a CPU is prompted to perform process, which is interpreted as the CPU receives a wake-up signal to start performing process responsive to the second output value, since in order for the CPU to be prompted, the signal to prompt the CPU should be output.)

Regarding claim 5, RANKIN in view of Thiagarajan teaches all the limitations of the apparatus of claim 1, as discussed above.
RANKIN, as modified above, teaches wherein the PASS is further configured to: in the second PASS configuration, process a second input signal through the plurality of reconfigurable analog circuits to generate a second output value, , ([0051] “If, within a first predetermined time period (e.g. 7 milliseconds) starting from detection of the first motion event, a second motion event is detected, a second motion vector is calculated and stored in memory 9.” After the first motion event, the plurality of reconfigurable analog circuits are in the second configuration setting, such as the increased frame rate, as discussed above. Then, when a second motion event, which is interpreted as a second input signal, is detected, a second motion vector, which is interpreted as a second output value, is calculated from the first motion event, which is interpreted as process a second input signal through the plurality of reconfigurable analog circuits. Then, the second motion vector or the second output value is calculated and stored, which is interpreted as generate a second output value.)
the plurality of reconfigurable analog circuits having the second configuration setting in the second PASS configuration; (After the first motion event, the plurality of reconfigurable analog circuits are in the second configuration setting such as the increased frame rate, as discussed above.)
an responsive to the second output value, output, through the interface, a mode selection signal to the CPU. ([0044] “a motion indicator in the second state would prompt an external processor to read the motion vector calculated by the image 5 sensor and stored in memory 9.” [0052] “Because a detected motion event causes the sensor 5 to enter into the active mode, the motion indicator may immediately be set to the second state when the image sensor 5 enters the active mode and the first, second, and third motion vectors may be made available for reading in memory 9 by an external processor.” [0066] “the image sensor 5 may be configured such that only two motions may be required to switch the sensor 5 from sleep mode to active mode.” As the motion are detected by the image sensor, a motion indicator enters to the active state, which causes to prompt an external processor. Until the motions detected, the external processor are not performing process. Based on the second output values, an external processor or a CPU is prompted to perform process, which is interpreted as the CPU receives a mode selection signal to start performing process responsive to the second output value, since in order for the CPU to be prompted, the signal to prompt the CPU should be output.)

Regarding claims 16, 17, and 19, the claims 16, 17, and 19 are the method claims of the apparatus claims 1, 2, and 3. The claims 16, 17, and 19 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, RANKIN in view of Thiagarajan teaches all the limitations of the claims 16, 17, and 19.

Regarding claim 18, RANKIN in view of Thiagarajan teaches all the limitations of the method of claim 16, as discussed above.
RANKIN, as modified above, further teaches wherein reconfiguring the plurality of reconfigurable analog circuits into the second PASS configuration is responsive to determining that the first output value meets a first threshold criteria. ([0064] “when each motion is detected, a corresponding test may be undertaken for saturation of the pixels of the array 7… if Vpixel is greater than the threshold voltage, the pixel may
be considered unsaturated.” Also as shown in Fig. 5, when the first motion is detected, the measured voltage of the first motion or the first output signal is compared to the threshold voltage to determine if the detected motion is an intentional input, which is interpreted as determining that the first output value meets a first threshold criteria.)
	
20, RANKIN in view of Thiagarajan teaches all the limitations of the method of claim 19, as discussed above.
RANKIN, as modified above, teaches wherein outputting the signal to the CPU is responsive to determining that the second output value meets a second threshold criteria. (As shown in Fig. 5, after the second motion event, a test for “image not saturated” is performed. As discussed above in claim 18, a test is to compare the measured value to the threshold value to determine the detection of motion event. Also, as discussed above in claim 3, according to the second output value or the second motion event, the CPU is prompted, which is interpreted as outputting the signal to the CPU in response to determining that the second output value meets a second threshold criteria.)

Regarding claim 10, the claim 1 teaches all the limitations of the claim 10, as discussed above in claim 1, except a system comprising: an input/output (IO) device to receive a first input signal from a signal source; a digital subsystem comprising a memory and a central processing unit (CPU) coupled to the memory; and responsive to the first output value, reconfigure the plurality of reconfigurable analog circuits into a second PASS configuration with a second configuration setting without CPU involvement.
RANKIN, as modified above, further teaches a system comprising: an input/output (IO) device to receive a first input signal from a signal source; ([0034] “A collimation lens 6a may be provided over the radiation source to collimate the radiation beam output by the radiation source 2 and a magnification lens 6b may be provided over the image sensor 5.” A first input signal, which is interpreted as the radiation beam output, is received through optical devices such as a collimation lens and a magnification lens, which is interpreted as an IO device to receive a first input signal. The first input signal is from the radiation source and the reflection by the user’s finger, which is interpreted as a first input signal from a signal source.)
a digital subsystem comprising a memory (“memory” 9 in Fig. 1) and a central processing unit (CPU) coupled to the memory; ([0044] “a motion indicator in the second state would prompt an external processor to read the motion vector calculated by the image 5 sensor and stored in memory 9.” [0052] “…reading in memory 9 by an external processor.” A digital subsystem is interpreted as a part of the electronic device that includes the memory and an external processor in an electronic device. An external processor, which is interpreted as a CPU reads data in a memory, which is interpreted as a CPU coupled to the memory.)
responsive to the first output value, reconfigure the plurality of reconfigurable analog circuits into a second PASS configuration with a second configuration setting without CPU involvement. (As shown in Fig. 8, after the first output value or the first motion event and during “time period 1”, which is interpreted as the plurality of reconfigurable analog circuits in a second PASS configuration with a second configuration setting such as the increased frame rate, the motion flag is not activated. As discussed above in claim 1 and 3, the external processor is prompted when the motion flag is activated, which is interpreted as in the second PASS configuration, the external processor or the CPU is not prompted or not involved.)
Therefore, RANKIN in view of Thiagarajan teaches all the limitations of the claim 10, as discussed above. 

Regarding claim 8, RANKIN in view of Thiagarajan teaches all the limitations of the apparatus of claim 1, as discussed above.
Thiagarajan teaches wherein the PASS is further to responsive to the first output value, reconfigure: an analog-to-digital converter (ADC) circuit configured to process an output of the CTB; and ([Col. 4 Lines 66-67] “PRB 334 that provides multiple programmable reference values 330 to each of analog blocks (306, 308, 312,).” [Col. 14 Lines 28-38] “Input signals can be provided via a pair of I/Os 1316, and amplified by a differential amplifier configured within a CT block (1308-0/1) to have a gain of 8 and in a low-pass configuration with a cut-off frequency of 100 kHz…A resulting amplified signal can then be provided to SAR ADC, which can be a 12-bit ADC sampling differentially at 600 ksps using a properly bypassed 2.048V reference (from PRB). Supply conditions can include Vdda=2.7 V.” A resulting amplified signal from a CT block is provided to SAR ADC, which is interpreted as an ADC circuit to process an output of the CTB. Furthermore, each analog block further receives programmable references values, which are also provided to ADC and CTB.)
one or more multiplexers configured to selectively connect a plurality of pins of the IO device to a plurality of inputs of at least of one of the CTB or the ADC circuit. ([Col. 12 Lines 18-20] “A SAR MUX 1314 can connect a set of I/Os 1316 to analog routing blocks 1310-0 to -2, and hence to any of SAR ADC 1306, CT blocks 1308-0/1 or UABs 1312-0/1.” [Col. 2, Lines 52-54] “one or more analog circuit blocks can have one or more direct signal paths to an external connection (e.g., pin) of the IC device.” A SAR MUX, which is interpreted as a multiplexer, connects a set of I/Os to any of SAR ADC, or CT blocks, which is interpreted as selectively connect the IO device to a plurality of inputs of at least of one of the CTB or the ADC circuit.)  

Regarding claim 9, RANKIN in view of Thiagarajan teaches all the limitations of the apparatus of the claim 8, as discussed above.
Thiagarajan further teaches the reconfigurable analog circuits comprising an analog reference block to provide at least one of a voltage reference, a current reference, or a clock signal. ([Col. 10 Lines 12-20] “The particular programmable reference block (PRB) 1132 shown generates four reference voltages…can provide a greater or lesser number of reference voltages and/or can provide reference currents…a PRB 1132 can provide  reference values to various or all blocks of an IC device.” The PRB, which is interpreted as an analog reference block, provides reference voltage and/or reference currents.)

Regarding claims 11 and 12, the claims 11 and 12 do not further teach or define the limitation over the limitations recited in the rejected claims 2 and 5 above. Therefore, RANKIN in view of Thiagarajan teaches all the limitations of the claims 11 and 12.

Claims 6, 7, 14, 15, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over RANKIN in view of Thiagarajan and further in view of Snyder (United States Patent Application Publication US 2014/0095757), hereinafter Snyder.

Regarding claim 6, RANKIN in view of Liobe teaches all the limitations of the apparatus of claim 1, as discussed above. 
However, RANKIN in view of Thiagarajan does not teach wherein the PASS comprises a first set of registers to store the first configuration setting and a second set of registers to store the second configuration setting.
Snyder teaches ([0068] “The internal matrices of analog blocks 20 and digital blocks 100 may be constituted, in one embodiment, partially by a routing matrix (e.g., global mapping system 105; FIG. 26). Any number of analog sub-blocks less than N may constitute registers (e.g., registers 50; FIG. 16), including configuration registers.” [0073] “analog blocks 20 have an added parametric setting register among its sub-blocks Al through AN. Parametric settings effectuate functionalities related to physical parameters, such as potential voltages, current amperages, and ratios which cause amperage and/or voltage transitions to occur.” RANKIN teaches a memory 6 and various configuration settings for the PASS. However, RANKIN does not explicitly teach sets of registers. Snyder teaches sub-blocks, which are registers storing parametric settings for various analog circuits, such as potential voltages, current amperages, and ratios. The different sub-blocks, which are interpreted as first set of registers and the second set of registers, store different parametric settings. Thus, the combination of teaching of RANKING of the memory to store the first and the second configuration setting and teaching of Snyder of the first set and the second set of registers to store the parametric settings teaches a first set of registers to store the first configuration setting and a second set of registers to store the second configuration setting.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified RANKIN in Thiagarajan by incorporating the teaching of Snyder of a first set of registers to store the first configuration setting and a second set of registers to store the second configuration setting. The registers allow a faster access to data from a controller or a processor.  The analog circuits typically require more data processing such as multiplying, filtering and converting. Thus, by using registers in the PASS to select the configuration setting, the processing speed of the PASS can be improved by reducing additional analog data processing. Therefore, it would be advantageous to incorporate the sets of registers to store first and the second configuration settings in order to improve the processing speed.

Regarding claim 7, RANKIN in view of Thiagarajan teaches all the limitations of the apparatus of claim 1, as discussed above. 
Snyder further teaches wherein the PASS comprises a set of registers to store the first configuration setting, ([0068] “The internal matrices of analog blocks 20 and digital blocks 100 may be constituted, in one embodiment, partially by a routing matrix (e.g., global mapping system 105; FIG. 26). Any number of analog sub-blocks less than N may constitute registers (e.g., registers 50; FIG. 16), including configuration registers.” [0073] “analog blocks 20 have an added parametric setting register among its sub-blocks Al through AN. Parametric settings effectuate functionalities related to physical parameters, such as potential voltages, current amperages, and ratios which cause amperage and/or voltage transitions to occur.” As discussed above, the analog sub-blocks, which are interpreted as a set of the registers, store parametric settings, which are interpreted as the first configuration setting.) and 
modify contents of the set of registers to store the second configuration setting; ([0072] “Writing to configuration registers changes the functional operability of a block.” Writing parametric settings to configuration registers or changing configuration registers is interpreted as modifying contents of the set of registers to store the second configuration setting.) and reconfigure at least one of the reconfigurable analog circuits according to the modified contents of the set of registers. ([0073] “Writing to, e.g., programming the appropriate parametric setting register may cause the block to change its output signal potential amplitude.” The operating setting such as potential amplitude of the components are newly written or changed to new parametric settings in the register. Setting components with newly written setting stored in the register is interpreted as reconfiguring at least one of the reconfigurable analog circuits according to the modified contents of the set of registers. Furthermore, RANKIN teaches customizing or tuning the configuration settings and the components such as pixel arrays are performing functions according to the customized configuration setting. ([0053], [0068]))

 14 and 15, RANKIN in view of Thiagarajan teaches all the limitations of the system of claim 10 as discussed above. The claims 14 and 15 do not further teach or define the limitation over the limitations recited in the rejected claims 6 and 7 above. Therefore, RANKIN in view of Thiagarajan and further in view of Snyder teaches all the limitations of the claims 14 and 15.

Regarding claims 22 and 23, the claims 22 and 23 are the method claims of the apparatus claims 6 and 7. The claims 22 and 23 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, RANKIN in view of Thiagarajan and further in view of Snyder teaches all the limitations of the claims 22 and 23.

Allowable Subject Matter
Claims 4, 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitation “responsive to outputting the wake-up signal to the CPU, receive, from the CPU, configuration data comprising a third configuration setting” is interpreted as when the CPU receives the wake-up signal from the PASS, the CPU send a RANKIN teaches performing process such as reading data stored in the memory when the external processor or the CPU is prompted by receiving the second motion event. However, RANKIN does not teach that the PASS receives the third configuration setting from the CPU and reconfigure the plurality of reconfigurable analog circuits into the third PASS configuration. One of ordinary skill in the art would not configure reconfiguring the plurality of reconfigurable analog circuits into the third PASS configuration with the third configuration setting that is received from the CPU responsive to outputting the wake-up signal to the CPU.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the rejections of claims 1-3, 5, 10-12, and 16-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Thiagarajan. Thiagarajan teaches CT blocks included in the analog section. Furthermore, Thiagarajan teaches each CTB is reconfigurable for executing signal processing in a continuous time domain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                     

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187